DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2017/0140864, of record) in view of Inoue et al. (US 2009/0243780, of record and hereinafter “Inoue”) and Sato et al. (US 2014/0118100, of record and hereinafter “Sato”).

Claims 1 and 5: Arai discloses a multilayer coil component (Figs.1-3) comprising: 
an element body (11) including a plurality of metal magnetic particles and resin existing between the plurality of metal magnetic particles (see [0014] and [0092]); and 
a plurality of coil conductors (13) disposed in the element body, the plurality of coil conductors being separated from each other in a predetermined direction and electrically connected to each other (see Figs.2 and 3, and [0031]-[0032]), 
wherein the plurality of metal magnetic particles included in the element body includes a plurality of metal magnetic particles having a particle size equal to or greater than one third of a distance between the coil conductors adjacent to each other in the predetermined direction and equal to or less than a half of the distance (Arai discloses that the size of the magnetic alloy particles may be as such that “three or more magnetic alloy particles are arranged along the thickness direction” of the “magnetic layers 121”, which are between each respective coil in Fig.4; the examiner notes that an average size where three or more particles fit in the thickness direction translates to 1/3 the distance between layers or smaller; see [0064]), and between the coil conductors adjacent to each other in the predetermined direction, the metal magnetic particles having the particle size are distributed along the predetermined direction (see [0064]).

Arai does not clearly disclose the plurality of magnetic particles “having a particle size equal to or greater than one third of a distance between the coil conductors adjacent to each other in the predetermined direction and equal to or less than half the distance” and “in a cross-section taken along the predetermined direction, and in a region between the coil conductors adjacent to each other in the predetermined direction in the cross-section, an area of the region occupied by the metal magnetic particles having the particle size equal to or greater than one third of the distance and equal to or less than a half of the distance is greater than 50% of a total area of the region” as required by claim 1. Arai is also silent with regard to the surface roughness of the coil conductors, specifically that “wherein the plurality of coil conductors includes a pair of side surfaces opposing each other in the predetermined direction (corresponding to the top and bottom surfaces of the coils 13 of Arai), and surface roughness of the pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles included in the element body”, as required by amended claim 1 (previous claim 3) or “a ratio of surface roughness of the pair of side surfaces to an average particle size of the plurality of metal magnetic particles included in the element body is less than 0.4” (which corresponds to the same 40% a diameter of the magnetic particles of claim 1).

Regarding the first difference, Inoue discloses that in a similar inductor, magnetic particles having a diameter less than half the distance between the coils may be utilized, thus encompassing the recited magnetic particle size. See [0019]. Inoue further discloses that the area occupied by the particles having the particle size is greater than 50% of the total area of the region (see [0022], where “the filing ratio of the magnetic particles in the gap between the coil wirings … may preferably be … 50 vol. % or more”). Inoue discloses that such a particle size and arrangement results in an improved inductance value (see [0012] and [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the particular size and volume distribution of magnetic particles of Inoue, specifically particles with a diameter within the range of 1/2 to 1/3 the distance between coil conductors and having an area of the region occupied by the metal magnetic particles having the particle size equal to or greater than one third of the distance and equal to or less than a half of the distance greater than 50% of a total area of the region, as the magnetic particles of Arai in order to have provided an improved inductance value.

Regarding the second difference, ”. Sato discloses that the surface roughness of a coil conductor is a result effective variable, providing a particular Q value. See [0006]. Therefore, although the particular range is not disclosed by Arai, one of ordinary skill in the art would have been led by Sato to have optimized the surface roughness of the conductor coils to less than 40% an average particle size of the combination of Arai and Inoue to arrive at a desired Q value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided surface roughness of the pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles included in the element body as the optimization of coil surface roughness to achieve a desired Q value of the inductor.

Claim 6: Sato discloses that while it is preferable to reduce surface roughness at much as possible, other embodiments are possible (see examples A-7, C-1, and C-2 of Figs.8 and 10 of Sato). Sato discloses this as a design tradeoff, where a smaller grain diameter prevents an open circuit from occurring due to the melting of metal forming the coil conductors (see [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the surface roughness optimized within the recited range of 20%-36% to have provided a desired Q factor while preventing the conductor metal from melting and forming an open circuit.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  after additional consideration, it is the opinion of the examiner that providing plating conductors within the context of optimizing the conductor smoothness is not disclosed in the prior art, nor would it have been readily apparent by one of ordinary skill in the art to utilize plating conductor in Arai, Inoue, and Sato, since Sato discloses optimizing smoothness only in printed conductors with a various grain sizes. See abstract and [0044] of Sato.

Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive.
Applicant’s arguments presented were carefully considered in light of the interview conducted on 16 November 2022. Applicant argues three main points: 1.) that Sato does not explicitly disclose a particular range for optimization (see A-1 of the arguments); 2.) that Sato does not disclose an average particle size, thus does not disclose providing a particular smoothness as a function of the particle size (see A-2 of the arguments); and 3.) that it would not have been obvious to have optimized the smoothness of the conductors due to the criticality of the recited range (see section B of the arguments).
Regarding the first argument, after additional consideration, it is the opinion of the examiner that Sato does disclose a range of surface roughness. Specifically in Fig.7, Sato discloses that the surface roughness may be in a range between 0.88% (A-2, Fig.7) to 18.2% (C-2, Fig.7). Sato further discloses in Figs.8 and 10 a range of surface roughness (1%-18%) and its effect on AC resistance and Q factor at different frequencies. Finally, it is noted that Sato discloses a benefit to reducing the surface roughness as much as technically possible, giving greater benefit to a smooth surface versus a rougher surface. Specifically, Fig.10 and [0074] demonstrates that as surface roughness approaches 0%, Q factor improves, especially at higher frequencies. 
Regarding the second argument, it is agreed that Sato does not disclose any particular magnetic particle size, thus does not explicitly disclose providing a surface roughness correlated with magnetic particle size. Applicant argues that Sato only discloses a correlation of the surface roughness of the coil conductor and the grain diameter of the coil conductor after sintering. Initially, the examiner notes that the Sato discloses the correlation between grain diameter and surface roughness merely as a means to accomplish that desired surface roughness. That is, Sato discloses that a particular grain diameter can result in a desired surface roughness, which leads to the benefit of a higher Q value. See Abstract and [0006]. Further, the examiner maintains that one of ordinary skill in the art would have been led by Sato to reduce the surface roughness of the conductors as much as technically possible (to at least 1% of surface roughness, as disclosed by example A-1 of Sato) in order to have arrived at the same disclosed benefit in the instant invention (improvement of Q factor at high frequencies), which would be within the range of <40% the diameter of a magnetic particle size the combination of Arai, Inoue, and Sato. Specifically, Fig.9a of Sato discloses the embodiment of a 1% surface roughness, which is nearly perfectly smooth conductor, with little variation between the surface conductors. It is the opinion of the examiner that when reducing the surface roughness to this level, the surface roughness would be well within the <40% of the diameter of the magnetic particle size of Arai and Inoue. Inoue discloses a particle diameter size between W/2 to W/3 or less, with W being the distance between coils (see [0019] and [0021]). Within such a range, a roughness equal to or greater than 40% of W/2 to W/3 would result in a clearly rougher surface than what is disclosed in Fig.9a of Sato. See both Figs.3 of Inoue (which discloses an even smaller particle size) and Fig.9a of Sato, which discloses a nearly perfectly smooth conductor surface. Therefore, it is the opinion of the examiner that while a correlation between particle size and surface roughness is not disclosed, one of ordinary skill in the art would simply arrive at such a correlation by optimizing the surface roughness within 1% or better, as disclosed in Sato.
Regarding the third argument, the examiner respectfully disagrees that criticality has been demonstrated. Specifically, criticality may be demonstrated by a showing that the particular range “achieves unexpected results relative to the prior art range”. See MPEP 2144.05.III.A. However, Sato and the instant invention disclose an identical result: lowering the surface roughness as much as technically possible in order to improve the Q factor of the inductor. See pg.5 of the instant specification and the abstract and [0006]-[0007] of Sato. Therefore, since the results are identical and not unexpected, criticality of ranges has not been shown. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849